In an action in equity against former officers and directors of plaintiff corporation for an accounting, plaintiff appeals from so much of an order as grants defendants’ motion to strike from the complaint paragraphs 6, 11, 26, 27, 28, 29, and 30, under rules 102 and 103 of the Rules of Civil Practice. Order, insofar as appealed from, reversed on the law and the facts, with $10 costs and disbursements, and defendants’ motion denied in all respects, without costs. Defendants are given leave to answer within ten days from the entry of the order hereon. The paragraphs of the complaint to which the motion was addressed should not have been struck out. (Solomon v. LaGuardia, 267 App. Div. 435.) Carswell, Acting P. J:, Johnston, Adel, .Wenzel and MacCrate, JJ., concur.